IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 129 MM 2019
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
TORRENCE JUDE MCCARTHY,                        :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of March, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Application for Relief in the Nature of Habeas Corpus” is

DENIED.